DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-14 are pending in the application.
Priority
This application claims priority to Indian Application Number 201921029311 filed on 19th July, 2019.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Pennington on 02/14/2022.
The application has been amended as follows: 
The final line of claim 7 is amended as follows:


y)     tert-butyl 1-(benzofuran-2-yl)benzofuro[3,2-c]pyridine-3-carboxylate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula I, pharmaceutical compositions comprising the compounds, and methods of preparing the compounds are novel over the prior art.  The closest prior art is found in Dassonneville (European Journal of Organic Chemistry 2011 2836-2844).  This reference (Abstract and throughout) discloses carboline alkaloid-type compounds and their methods of making, including the compound 6a in Scheme 2 (p. 2838)
    PNG
    media_image1.png
    462
    311
    media_image1.png
    Greyscale
 which is similar to the claimed compounds of Formula I; however, the instant claims limit the groups corresponding to R6 and R7 positions to H and an alkyl group, while the prior art compound comprises a Boc group at the position corresponding to R6, and therefore the prior art compound fails to meet the limitations of the current claims.  A person of ordinary skill in the art would not find the claimed compounds obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-14, reordered in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625